                                                                           United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                               February 05, 2020
                       UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION

PELICAN BAY HOMEOWNERS                     §
ASSOCIATION,                               §
                                           §
       Plaintiff,                          §
VS.                                        §   CIVIL ACTION NO. 2:19-CV-241
                                           §
PALOMAR SPECIALTY INSURANCE                §
COMPANY,                                   §
                                           §
       Defendant.                          §

                                      ORDER

      Before the Court is the parties’ “Joint Motion to Extend Expert Designation

Deadline and ADR Deadline” (D.E. 10). After due consideration, the Court GRANTS

the motion and ORDERS:

             Plaintiff shall designate its experts on or before May 11, 2020;

             Defendant shall designate its experts on or before June 16, 2020;

             The parties shall mediate on or before March 24, 2020; and

             If the case does not settle on or before April 6, 2020, the parties shall

                appear for a status conference on April 8, 2020 at 9:00 a.m.

      ORDERED this 5th day of February, 2020.

                                           ___________________________________
                                           NELVA GONZALES RAMOS
                                           UNITED STATES DISTRICT JUDGE




1/1
